06/03/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 06-0422


                                        PR 06-0422
                                                                            FILED
                                                                          JUN 0 2 2020
 IN THE MA1 lER OF THE PETITION OF
 MICHAEL T. WISE
                                                                     o ginvmGgz:nwoc00urt
                                                                            State of Montana




       Michael T. Wise has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Wise passed the MPRE in 1992 when seeking admission to the
practice of law in Oregon, and in 1993 when seeking admission to the practice of law in
Washington, and was admitted to the bars of both States. Wise has "practiced law
continuously as a civil litigation and corporate lawyer for over 25 years, without any ethical
or disciplinary action in any jurisdiction where licensed or admitted to practice law." Good
cause appearing,
       IT IS HEREBY ORDERED that the petition of Michael T. Wise to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
thc Board of Bar Examinqs at the State Bar of Montana.
       DATED this       —day ofJune, 2020.

                                                            Chief Justice
             7\J   1




    f
    L .7„:
         1",ogo4e
               y

        Justices




7